Case: 21-40590      Document: 00516410447         Page: 1     Date Filed: 07/28/2022




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2022
                                   No. 21-40590                        Lyle W. Cayce
                                                                            Clerk

   Melissa Tyson,

                                                             Plaintiff—Appellant,

                                       versus

   County of Sabine; David W. Boyd, Individually and in his official
   capacity as Constable; Thomas N. Maddox,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:19-CV-140


   Before Clement, Graves, and Costa, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          This appeal arises from an alleged sexual assault committed by a law
   enforcement officer while he was conducting a welfare check on the plaintiff
   at her home. The district court found that the officer was entitled to qualified
   immunity. We AFFIRM in part, REVERSE in part, and REMAND for
   further proceedings consistent with this opinion.
Case: 21-40590        Document: 00516410447              Page: 2      Date Filed: 07/28/2022




                                         No. 21-40590


                                               I
           On September 18, 2018, Wade Tyson called the Sheriff’s Department
   of Sabine County, Texas, to request a welfare check on his wife, Melissa
   Tyson (“Tyson”). Wade reported that he was out of town and worried about
   his wife, who was home alone and distressed. Defendant Deputy David Boyd
   called Tyson that evening and told her that he would visit the next morning
   to conduct a welfare check. He introduced himself as a sheriff. He told her
   that he handled welfare checks because he was a preacher. 1 During the call,
   Tyson overheard Deputy Boyd tell other officers not to respond to Wade’s
   request for a welfare check on Tyson because he was addressing it.
           The next morning, Deputy Boyd showed up alone at Tyson’s home in
   a plain car and wearing a shirt identifying himself as a “Sheriff.” He was not
   visibly carrying a weapon. Tyson offered a handshake but, instead, Deputy
   Boyd hugged her. Deputy Boyd asked if there was a place that they could
   talk. She led him to chairs and a table on the side porch of the house. Before
   sitting down, Deputy Boyd asked if she had security cameras or neighbors,
   and he began to search the exterior of the home. Tyson said that she did not
   have cameras and her neighbors were usually not home. He commented that
   Tyson “must be lonely with [her] husband being gone” and “living . . . by
   [herself] the majority of the time at a dead-end road.” Tyson said that she
   wasn’t lonely, she was fine. She testified that she thought the officer’s
   behavior was strange, but she gave him the benefit of the doubt because he
   was helping her.




           1
             Deputy Boyd’s ministerial credentials had actually been revoked eleven years
   prior because of prohibited sexual conduct. During his time as a minister, he was also sued
   by church members for alleged sexual misconduct.




                                               2
Case: 21-40590         Document: 00516410447              Page: 3       Date Filed: 07/28/2022




                                          No. 21-40590


           Deputy Boyd stayed for approximately two hours, during which time
   he made numerous inappropriate sexual statements and commands, which
   the district court found were neither invited nor consensual. 2 For example,
   Deputy Boyd told Tyson that he and fellow officers had recently seen her at
   a restaurant, and he repeated sexual comments that the officers made about
   her body. For example, he said that the officers talked about “what they
   would like to do to [her] if they could.” He also compared the size of Tyson’s
   breasts with his wife’s breasts. He pressed her to answer invasive questions
   about her sex life, such as whether she and her husband would consider a
   threesome and whether her husband would allow someone to watch them
   having sex. And he asked for nude pictures of her husband.
           At some point, Deputy Boyd received a phone call from his wife, and
   he answered it on speakerphone without notifying his wife. He told his wife
   that he was “running errands.” He then solicited nude photos from his wife
   and made sexually explicit comments.
           Tyson was troubled by Deputy Boyd’s statement to his wife that he
   was not on duty, so she sought to “get some distance” from him by retreating
   into her home for water. Without invitation, he followed her. Tyson gave
   him the water and led him back outside.
           Tyson contends that she felt forced to submit to Deputy Boyd’s sexual
   misconduct because she was isolated and alone, as Deputy Boyd had pointed


           2
             In the proceedings below, the district court explicitly rejected defendants’ “gross
   mischaracterization of this incident as” consensual. On appeal, defendants do not
   challenge the district court’s finding that Tyson neither “consented to, [n]or invited,
   Deputy Boyd’s [alleged] sexual assault.” And the record does not support that the district
   court’s finding was clear error. See Fed. R. Civ. P. 52(a). It is obvious that “‘[c]onsent’
   that is the product of official intimidation or harassment is not consent at all. Citizens do
   not forfeit their constitutional rights when they are coerced to comply with a request that
   they would prefer to refuse.” Florida v. Bostick, 501 U.S. 429, 438 (1991).




                                                3
Case: 21-40590     Document: 00516410447           Page: 4   Date Filed: 07/28/2022




                                    No. 21-40590


   out; she felt intimidated by his authority; and she was frightened that the
   sexual harassment would escalate if she did not comply.
          Tyson also testified that she felt coerced to submit to the sexual
   misconduct because Deputy Boyd implicitly threatened to ticket her for
   possession of drug paraphernalia. That morning, Tyson had left marijuana
   paraphernalia on a table in her home, which was visible through a window
   from the side porch. During their conversation, Deputy Boyd described
   issuing tickets for marijuana possession to attendees of a swinger’s club. He
   stated that he would sometimes “just take their stuff and then send them on
   the way to the party,” but that, “most of the time,” it was his “duty to issue
   a ticket.” At the time he made the comment, he was facing the window
   looking into the home, and Tyson contends that from his vantage point he
   could see the marijuana paraphernalia. Based on the “frequency of it coming
   up,” Tyson perceived that Deputy Boyd’s story about ticketing attendees of
   the swinger party was a veiled threat to coerce her into going along with the
   sexual misconduct.
          Tyson alleges that Deputy Boyd then sexually assaulted her on the
   porch of her home. He commanded her to expose her breasts and her vagina,
   and spread her labia to expose her clitoris. After a prolonged hesitation,
   Tyson complied. Deputy Boyd then masturbated to ejaculation in front of
   her. She closed her eyes and waited for him to finish, at which point he left.
          Immediately afterwards, Tyson felt distressed and cried. Deputy
   Boyd texted her multiple times following the incident—messages such as “I
   saw you today” or “I haven’t heard from you”—but she did not respond.
   She messaged a friend that she was “worr[ied] about him hurting [her].” She
   began frequently seeing a psychotherapist and a hypnotherapist, her intimacy
   with her husband significantly decreased, she gained thirty pounds, she
   started carrying a gun, she put cameras up, and she generally stopped leaving




                                         4
Case: 21-40590         Document: 00516410447              Page: 5    Date Filed: 07/28/2022




                                          No. 21-40590


   her home. In short, the incident “changed [her] whole life,” and she isn’t
   “who [she] used to be.” She reported the incident to the Texas Rangers
   because she was not sure who she could trust in local law enforcement based
   on Deputy Boyd’s story that he and other officers had been talking sexually
   about her body. This was not the first allegation of sexual misconduct against
   Deputy Boyd; at least three other complaints had been made by other people.
          In April 2019, Deputy Boyd was indicted by the State of Texas and
   charged with sexual assault, indecent exposure, and official oppression. See
   Tex. Pen. Code §§ 22.011, 21.08, 39.03. 3 In the same month, Tyson
   sued the County of Sabine, the County Sheriff, and Deputy Boyd,
   individually and in his official capacity as constable, asserting claims under
   42 U.S.C. § 1983 for alleged violations of her rights under the Fourth, Eighth,
   and Fourteenth Amendments to the U.S. Constitution. After a series of stays
   for the pending criminal proceedings, defendants moved for summary
   judgment, arguing that there were no underlying constitutional violations.
          The district court agreed. See Tyson v. County of Sabine, No. 9:19-CV-
   140, 2021 WL 3519294, at *7 (E.D. Tex. July 14, 2021). The court found that
   the Fourth Amendment claim of excessive force failed because Tyson had
   not been seized, and that the Eighth Amendment claim failed because she
   was not a prisoner. Id. at *3–5. As for the Fourteenth Amendment claim, the
   district court found that Tyson satisfied the injury requirement under § 1983.
   Id. at *5. The court also emphasized that Tyson had “not . . . consented to,
   or   invited,     Deputy      Boyd’s     sexual      assault”    and   that   “Deputy
   Boyd . . . abuse[d] his authority when he sexually assaulted Tyson.” Id. at
   *4–5. Nevertheless, the district court concluded that Tyson’s right to bodily
   integrity had not been violated because Deputy Boyd had not physically


          3
              These criminal proceedings are ongoing.




                                               5
Case: 21-40590       Document: 00516410447          Page: 6   Date Filed: 07/28/2022




                                     No. 21-40590


   touched her, and thus the alleged conduct did not shock the conscience. Id.
   at *7.
            The court dismissed the remaining claims—a Monell claim against the
   County and a claim of inadequate hiring, training, and supervision against the
   County and Sheriff—for lack of an underlying constitutional violation.
            Tyson timely appealed the dismissal of her claims under the Fourth
   Amendment and Fourteenth Amendment, as well as her claims against the
   County and Sheriff.
                                          II
            We review the district court’s grant of summary judgment de novo. See
   Petro Harvester Operating Co., L.L.C. v. Keith, 954 F.3d 686, 691 (5th Cir.
   2020). Summary judgment is appropriate only if “there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). We view the evidence in the light
   most favorable to the non-movant, “drawing all justifiable inferences in [her]
   favor.” Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 609 (5th Cir.
   2018).
            Deputy Boyd has invoked the defense of qualified immunity. That
   doctrine “balance[s] two competing societal interests: ‘the need to hold
   public officials accountable when they exercise power irresponsibly and the
   need to shield officials from harassment, distraction, and liability when they
   perform their duties reasonably.’” Joseph ex rel. Estate of Joseph v. Bartlett,
   981 F.3d 319, 328 (5th Cir. 2020) (quoting Pearson v. Callahan, 555 U.S. 223,
   231 (2009)). The defense only immunizes public officials “from liability for
   civil damages insofar as their conduct does not violate clearly established
   statutory or constitutional rights of which a reasonable person would have
   known.” Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).




                                          6
Case: 21-40590         Document: 00516410447         Page: 7    Date Filed: 07/28/2022




                                      No. 21-40590


          At summary judgment, an officer’s good-faith assertion of qualified
   immunity shifts the burden of proof to the plaintiff to show that the defense
   is unavailable. The plaintiff must present evidence “(1) that the official
   violated a statutory or constitutional right, and (2) that the right was ‘clearly
   established’ at the time of the challenged conduct.” Morgan v. Swanson, 659
   F.3d 359, 371 (5th Cir. 2011) (en banc) (quoting Ashcroft v. al-Kidd, 563 U.S.
   731, 735 (2011)).
                                           III
          Although we have discretion to begin with either prong of qualified
   immunity, see Callahan, 555 U.S. at 237, we think it beneficial to first consider
   whether the facts “show the officer’s conduct violated a constitutional
   right.” Saucier v. Katz, 533 U.S. 194, 201 (2001). Tyson alleges a violation
   of her rights under the Fourth Amendment and Fourteenth Amendment.
          “[A]ll claims that law enforcement officers have used excessive
   force . . . in the course of an arrest, investigatory stop, or other ‘seizure’ of a
   free citizen should be analyzed under the Fourth Amendment.” Graham v.
   Connor, 490 U.S. 386, 395 (1989). However, “[t]he Fourth Amendment
   covers only ‘searches and seizures.’” County of Sacramento v. Lewis, 523 U.S.
   833, 843 (1998). Thus, where neither a search nor a seizure took place, the
   claim falls outside the Fourth Amendment and comes instead within the
   substantive due process component of the Fourteenth Amendment. Id. at
   843–44 (analyzing excessive-force claim arising from fatal car crash under the
   Fourteenth Amendment because there had been no seizure); United States v.
   Lanier, 520 U.S. 259, 272 n.7 (1997).
          Neither party suggests that there was a search here, thus we consider
   only whether the alleged sexual abuse occurred during a seizure.




                                           7
Case: 21-40590     Document: 00516410447           Page: 8   Date Filed: 07/28/2022




                                    No. 21-40590


                                         A
          “A voluntary encounter between an officer and a citizen may ripen
   into a seizure[] triggering the Fourth Amendment . . . ‘only when the officer,
   by means of physical force or show of authority, has in some way restrained
   the liberty of [the] citizen.’” United States v. Mask, 330 F.3d 330, 336 (5th
   Cir. 2003) (quoting Terry v. Ohio, 392 U.S. 1, 19 (1968)). Where, as here, the
   alleged detainee had “‘no desire to leave’ for reasons unrelated to the police
   presence, the ‘coercive effect of the encounter’ can be measured better by
   asking whether ‘a reasonable person would feel free to decline the officers’
   requests or otherwise terminate the encounter.’” Brendlin v. California, 551
   U.S. 249, 255 (2007) (quoting Bostick, 501 U.S. at 435–36).
          While no per se rules govern when an encounter with law enforcement
   constitutes a seizure, see Florida v. Royer, 460 U.S. 491, 506 (1983),
   circumstances indicative of a seizure include: “the threatening presence of
   several officers”; “the display of a weapon by an officer”; “physical
   touching of the person of the citizen”; and “the use of language or tone of
   voice indicating that compliance with an officer’s request might be
   compelled.” Mask, 330 F.3d at 337 (citing United States v. Mendenhall, 446
   U.S. 544, 554 (1980)). We have also given weight to an officer “blocking an
   individual’s path”; “implicit constraints on an individual’s freedom as
   would be caused by retaining an individual’s” possessions, and “statements
   by officers that individuals are suspected of smuggling drugs.” United States
   v. Berry, 670 F.2d 583, 597 (5th Cir. Unit B 1982).
          Tyson argues that the consensual welfare check transformed into a
   seizure because Deputy Boyd’s story about ticketing swingers for marijuana
   possession indicated that he was investigating her for marijuana possession
   and thus, that she was not free to leave. She testified that she believed he
   could see her marijuana paraphernalia left out on the table through the




                                         8
Case: 21-40590      Document: 00516410447             Page: 9     Date Filed: 07/28/2022




                                     No. 21-40590


   window from where he was sitting; that he mentioned marijuana frequently
   and without reason; and that he emphasized his “duty to issue a ticket.” She
   argues that he had no reason to bring up marijuana other than because he had
   seen her paraphernalia inside the house.
          We have recognized that statements by an officer indicating that an
   individual is suspected of illegal activity are persuasive evidence that an
   objectively reasonable person would not feel free to leave. See Berry, 670 F.2d
   at 597 (“Statements which intimate that an investigation has focused on a
   specific individual easily could induce a reasonable person to believe that
   failure to cooperate would lead only to formal detention.”); see also United
   States v. Gonzales, 79 F.3d 413, 420 (5th Cir. 1996) (noting officers’ statement
   “that the car [the defendant] was driving was suspected of being used to
   transport drugs . . . . may have pushed the encounter, which was initially
   consensual, to being a Terry stop”); United States v. Zukas, 843 F.2d 179, 182
   (5th   Cir.   1988)    (“[W]hen     the       police   officers . . . informed   [the
   defendant] . . . that he was suspected of smuggling drugs,” a seizure
   occurred); United States v. Galberth, 846 F.2d 983, 990 n.11 (5th Cir. 1988)
   (noting officer’s instruction that defendant be “pat [ ] down for ‘possible
   narcotics’” effected a seizure); United States v. Hanson, 801 F.2d 757, 761
   (5th Cir. 1986) (“[W]hen [the officer] . . . informed [the defendant] that
   he . . . [was] suspected of carrying drugs, a reasonable person would not have
   believed that he was free to go.”). In each of these cases the officers explicitly
   stated a particularized suspicion of drug possession by the individual.
          By contrast, we have rejected that a person was seized simply because
   they assumed that a police officer suspected them of criminal activity. In
   United States v. Mask, the defendant argued that he was seized when he
   overheard the officers talking about his license report information and
   inferred that the officers suspected him of criminal activity. 330 F.3d at 339.
   We reasoned that, although the defendant “may have surmised . . . that the



                                             9
Case: 21-40590     Document: 00516410447           Page: 10   Date Filed: 07/28/2022




                                    No. 21-40590


   officers had come to suspect him of illegal activity[,] [ ] this alone gives us
   insufficient reason to conclude that [he] was no longer free to leave.” Id.
          Similarly, Tyson’s assumption that Deputy Boyd suspected her of
   marijuana possession based on a story about other people caught possessing
   marijuana is insufficient to effect a seizure. Deputy Boyd did not accuse
   Tyson of drug possession nor explicitly indicate awareness of her drug
   paraphernalia. And although he described a duty to ticket for possession, he
   also said he would sometimes just confiscate the drugs and let the owner keep
   going. Deputy Boyd’s story about ticketing attendees of a swinger party for
   possession of marijuana would not have indicated to an objectively
   reasonable, innocent person that they were suspected of wrongdoing.
          Tyson also argues that she was seized because Deputy Boyd made
   intimidating sexual advances while she was home alone. But she does not
   argue that he ever told her she could not leave or otherwise attempted to
   physically prevent her from terminating the encounter. An intimidating
   police presence does not, standing alone, constitute a seizure. See Michigan
   v. Chesternut, 486 U.S. 567, 575 (5th Cir. 1988).
          As a matter of law, the record does not support that Tyson was seized.
   The district court did not err to dismiss her Fourth Amendment claim.
                                         B
          Having determined that Tyson was not seized, we turn to her claim
   that the alleged sexual abuse violated her Fourteenth Amendment rights.
                                         1
          The substantive component of the Due Process Clause under the
   Fourteenth Amendment secures the “right to be free of state-occasioned
   damage to a person’s bodily integrity.” Doe v. Taylor Indep. Sch. Dist.
   (“Taylor ISD”), 15 F.3d 443, 450–51 (5th Cir. 1994) (en banc) (quoting




                                         10
Case: 21-40590        Document: 00516410447              Page: 11       Date Filed: 07/28/2022




                                         No. 21-40590


   Shillingford v. Holmes, 634 F.2d 263, 265 (5th Cir. 1981)). 4 A violation of the
   right to bodily integrity follows from “behavior of the governmental officer
   [that] is so egregious, so outrageous, that it may fairly be said to shock the
   contemporary conscience.” Lewis, 523 U.S. at 847 n.8.
           We have long recognized that physical sexual abuse by a state official
   violates the right to bodily integrity. See United States v. Guidry, 456 F.3d
   493, 506 n.7 (5th Cir. 2007) (affirming the Fourteenth Amendment protects
   “the right to be free from sexual assault” committed by a law enforcement
   officer against a non-detainee); Doe v. Rains Cnty. Indep. Sch. Dist., 66 F.3d
   1402, 1406 (5th Cir. 1995) (recognizing the established “liberty interest in
   freedom from sexual abuse by persons wielding state authority”); Taylor
   ISD, 15 F.3d at 450–51 (holding that “physical sexual abuse” by a
   government actor violates a child’s right to bodily integrity).
           That is because the core of the right to substantive due process
   protects against the state’s “exercise of power without any reasonable
   justification in the service of a legitimate governmental objective.” Lewis,
   523 U.S. at 846; see also Collins v. Harker Heights, 503 U.S. 115, 126 (1992)
   (“[T]he Due Process Clause of the Fourteenth Amendment was intended to
   prevent government [officials] ‘from abusing [their] power, or employing it
   as an instrument of oppression.’” (quoting DeShaney v. Winnebago Cnty.
   Dep’t of Social Servs., 489 U.S. 189, 196 (1989))). Because the state has no




           4
             In its recent holding that the Constitution does not confer the right to abortion,
   the Supreme Court made clear that “[n]othing in [its] opinion should be understood to cast
   doubt on precedents that do not concern abortion.” Dobbs v. Jackson Women’s Health Org.,
   142 S. Ct. 2228, 2277–78 (2022).




                                               11
Case: 21-40590     Document: 00516410447            Page: 12    Date Filed: 07/28/2022




                                     No. 21-40590


   interest in sexually abusing its citizens, sexual abuse by a state official cannot
   be justified by any legitimate governmental objective.
          Here, Deputy Boyd allegedly visited Tyson alone at her home under
   the pretense of a welfare check and coerced her to strip for his sexual
   gratification. He further ordered her to show him her clitoris while he
   masturbated to her exposed body. It is beyond dispute that no legitimate state
   interest can justify an officer’s use of coercion to compel the subject of a
   welfare check to expose her most private body parts for his sexual enjoyment.
   Nor does Deputy Boyd argue that any legitimate state interest could justify
   his instructions to Tyson to perform nonconsensual sexual acts while he
   masturbated.
          Moreover, this is not a case of recklessness, negligence, or overzealous
   policing. See Lewis, 523 U.S. at 849. The record supports a premeditated
   intent to introduce sexual abuse into the welfare check because Deputy Boyd
   misrepresented to Tyson that he was on duty and searched the exterior of the
   home for cameras immediately upon arrival. “[C]onduct intended to injure
   in some way unjustifiable by any government interest is the sort of official
   action most likely to rise to the conscience-shocking level.” Id. (emphasis
   added). Deputy Boyd’s alleged sexual abuse shocks the conscience and
   violated Tyson’s right to bodily integrity.
          Defendants argue the alleged sexual abuse does not shock the
   conscience because Deputy Boyd did not effectuate it using physical force.
   We disagree. Physical force is not a requirement of a violation of the right to
   bodily integrity. See Windham v. Harris County, 875 F.3d 229, 242 n.17
   (2017). Substantive due process violations can be based on mental coercion
   alone. See Leyra v. Denno, 347 U.S. 556, 558 (1954); see also Rogers v. City of
   Little Rock, 152 F.3d 790, 797 (8th Cir. 1998) (holding that officer’s use of
   mental coercion to effectuate sexual assault violated the Fourteenth




                                          12
Case: 21-40590      Document: 00516410447            Page: 13   Date Filed: 07/28/2022




                                      No. 21-40590


   Amendment); Abeyta ex rel. Martinez v. Chama Valley Indep. Sch. Dist., 77
   F.3d 1253, 1256 (10th Cir. 1996) (rejecting “that psychological abuse absent
   physical contact or a threat to bodily integrity is not a deprivation of
   constitutional rights”). Thus, we have recognized violations of the right to
   bodily integrity where the officer never physically touched the plaintiff and
   the plaintiff suffered purely psychological harm. See Petta v. Rivera, 143 F.3d
   895, 903 (5th Cir. 1998); Flores v. City of Palacios, 381 F.3d 391, 400–01 (5th
   Cir. 2004). The use of mental coercion rather than physical coercion to
   effectuate sexual abuse is a distinction without a difference. Deputy Boyd’s
   use of coercion to compel Tyson to engage in physical sex acts against her
   will violated her right to bodily integrity.
          Defendants also argue that Deputy Boyd’s conduct is merely verbal
   harassment, which we have held does not, by itself, support a constitutional
   claim. See, e.g., Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997) (“It is
   clear that verbal abuse by a prison guard does not give rise to a cause of action
   under § 1983.”); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (same).
   But the alleged sexual assault in this case involved far more than verbal
   harassment.     Nonconsensual stripping, prolonged nudity, and manual
   manipulation of the privates for an officer’s sexual enjoyment are abusive sex
   acts that physically affected Tyson’s body.
          Deputy Boyd’s alleged conduct was an outrageous abuse of power that
   shocks the conscience and violated Tyson’s right to bodily integrity.
                                           2
          Our holding that Deputy Boyd violated Tyson’s right to bodily
   integrity is not enough to defeat the defense of qualified immunity. Tyson




                                           13
Case: 21-40590     Document: 00516410447             Page: 14   Date Filed: 07/28/2022




                                      No. 21-40590


   must demonstrate that the right was clearly established when the challenged
   conduct occurred.
          “A clearly established right is one that is ‘sufficiently clear that every
   reasonable official would have understood that what he is doing violates that
   right.’” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (quoting Reichle
   v. Howards, 566 U.S. 658, 664 (2012)). Generally, plaintiffs point to “a
   sufficiently clear foundation in then-existing precedent.” District of Columbia
   v. Wesby, 138 S. Ct. 577, 589 (2018). “But that is not the only way to defeat
   qualified immunity.” Villareal v. City of Laredo, 17 F.4th 532, 539 (5th Cir.
   2021). “Although earlier cases involving ‘fundamentally similar’ facts can
   provide especially strong support for a conclusion that the law is clearly
   established, they are not necessary to such a finding.” Hope v. Pelzer, 536
   U.S. 730, 741 (2002). A “general constitutional rule already identified in the
   decisional law may apply with obvious clarity to the specific conduct in
   question, even though ‘the very action in question has [not] previously been
   held unlawful.’” Id. (quoting Lanier, 520 U.S. at 271); see also Brosseau v.
   Haugen, 543 U.S. 194, 199 (2004) (per curiam) (“Of course, in an obvious
   case, [general] standards can ‘clearly establish’ the answer, even without a
   body of relevant case law.”); Bartlett, 981 F.3d at 330 (explaining that the
   Supreme Court’s qualified immunity precedents allow for the “rare
   possibility that, in an obvious case, analogous case law is not needed because
   the unlawfulness of the challenged conduct is sufficiently clear” (cleaned up)
   (quoting Wesby, 138 S. Ct. at 590–91)). “The central concept is that of ‘fair
   warning.’” Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004) (en banc)
   (quoting Hope, 536 U.S. at 740).
          In other words, “[q]ualified immunity shields an officer from suit
   when [he] makes a decision that, even if constitutionally deficient, reasonably
   misapprehends the law governing the circumstances [he] confronted.”
   Taylor v. Riojas, 141 S. Ct. 52, 53 (2020) (per curiam) (emphasis added)



                                           14
Case: 21-40590     Document: 00516410447            Page: 15   Date Filed: 07/28/2022




                                     No. 21-40590


   (quoting Brosseau, 543 U.S. at 198). It does not immunize those officials who
   commit novel, but patently “obvious,” violations of the Constitution. Hope,
   536 U.S. at 745. The Supreme Court has recently affirmed the vitality of this
   principle. See Riojas, 141 S. Ct. at 53–54 (reversing the grant of qualified
   immunity where the violation was “obvious” because “no reasonable [ ]
   officer could have concluded that” the alleged conduct was “constitutionally
   permissible”); cf. McCoy v. Alamu, 141 S. Ct. 1364 (2021) (Mem.), granting,
   vacating, and remanding, 950 F.3d 226 (5th Cir. 2020) (directing
   reconsideration “in light of Taylor”).
          It is obvious that the right to bodily integrity forbids a law enforcement
   officer from sexually abusing a person by coercing them to perform
   nonconsensual physical sex acts for his enjoyment. As noted, we have long
   held that physical sexual abuse by a government official violates the
   Fourteenth Amendment. See Guidry, 456 F.3d at 506 n.7; Rains Cnty. Indep.
   Sch. Dist., 66 F.3d at 1406; Taylor ISD, 15 F.3d at 450–52; see also Whitley v.
   Hanna, 726 F.3d 631, 650–51 (5th Cir. 2013) (Elrod, J., concurring) (“Sexual
   abuse by a state official is an undeniable violation of this liberty interest.”).
   No degree of physical sexual abuse effected for a law enforcement officer’s
   sexual gratification is justified by a legitimate governmental objective. Cf.
   Riojas, 141 S. Ct. at 54 (noting the complete lack of evidence of “necessity or
   exigency” justifying the officer’s conduct). Regardless whether an officer
   uses physical or mental coercion, physical sexual abuse by a state official
   offends the Constitution. No reasonable officer could believe otherwise.
          We have little trouble finding that the constitutional offense was
   obvious because the physical sexual abuse alleged here is a “particularly
   egregious” and “extreme circumstance[]” of assault by a state official.
   Riojas, 141 S. Ct. at 53–54. The record reflects that Deputy Boyd took
   advantage of his office to become acquainted with Tyson. He used the
   pretense of legitimate policy activity—a welfare check, in fact—to gain



                                          15
Case: 21-40590      Document: 00516410447           Page: 16   Date Filed: 07/28/2022




                                     No. 21-40590


   entrance to Tyson’s property. Upon arrival, he immediately ensured that
   Tyson was isolated and that his conduct would not be observed by neighbors
   or security cameras. Instead of proceeding to the welfare check, he then
   sexually harassed Tyson for nearly two hours. Ultimately, he committed
   physical sexual abuse by instructing her to perform nonconsensual physical
   sex acts for his sexual gratification. He told her to strip her privates, to
   manually manipulate her genitals, and to remain exposed while he
   masturbated to ejaculation. That Deputy Boyd’s alleged physical sexual
   abuse violated Tyson’s constitutional right to bodily integrity would have
   been obvious to any reasonable officer.
          Defendants argue that we have held allegations of “more extensive
   sexual activity” insufficient to violate the right to bodily integrity. They cite
   to one unpublished opinion that we find factually inapposite. See Copeland v.
   Nunan, 250 F.3d 743, 2001 WL 274738 (5th Cir. 2001) (per curiam)
   (unpublished).
          In Copeland, we considered a prisoner’s allegations under the Eighth
   Amendment that his rights were violated when a clinical pharmacist fondled
   his penis and anus during a testicular examination that the prisoner requested
   and during two subsequent occasions. 250 F.3d at *3. We held that the
   pharmacist was entitled to qualified immunity because the prisoner “alleged
   nothing beyond merely de minimis physical or psychological injuries.” Id. at
   *2. By contrast, the defendants here do not challenge the district court’s
   finding that Tyson’s significant psychological injuries satisfy the injury
   requirement for her Fourteenth Amendment claim. See Tyson, 2021 WL
   3519294, at *5. Moreover, the facts in Copeland—brief, sexual touching by a
   clinical pharmacist during and subsequent to a testicular examination—are
   distinct from the facts here—involuntary stripping; coerced self-touch; and
   prolonged, nonconsensual exposure of a non-detainee’s privates while an
   officer masturbated to ejaculation. Copeland “is too dissimilar . . . to create



                                          16
Case: 21-40590        Document: 00516410447              Page: 17       Date Filed: 07/28/2022




                                          No. 21-40590


   any doubt about the obviousness of [Tyson’s] right.” 5 Riojas, 141 S. Ct. at 54
   n.2.
           By their nature, cases addressing the most flagrant forms of
   unconstitutional conduct seldom rise to the court of appeals. See McCoy, 950
   F.3d at 236 (Costa, J., dissenting in part). When they do, the obviousness
   exception “plays an important role in . . . ensur[ing] vindication of the most
   egregious constitutional violations.” Id. No reasonable officer could believe
   that it was constitutionally permissible to use the pretense of legitimate police
   activity to sexually abuse a person by coercing her to perform physical sex
   acts for the officer’s sexual gratification. We hold that Tyson’s right against
   physical sexual abuse by a government official was clearly established.
                                                C
           Deputy Boyd argues that, even if his alleged sexual abuse of Tyson was
   a clearly established violation of her constitutional rights, he cannot be held
   liable because he did not act under color of law.
           “It is firmly established that a defendant in a § 1983 suit acts under
   color of state law when he abuses the position given to him by the State.”
   West v. Atkins, 487 U.S. 42, 49–50 (1988). We have addressed the color-of-
   law requirement twice before in similar circumstances. In Bennett v. Pippin,


           5
             Defendants also cite three district court decisions. See Guillot v. Castro, No. CV
   17-6117, 2018 WL 3475294 (E.D. La. July 19, 2018); Chestang v. Alcorn State Univ., 820 F.
   Supp. 2d 772 (S.D. Miss. 2011); Mims v. Oliver, No. CV H-15-644, 2017 WL 3034032 (S.D.
   Tex. July 18, 2017), report and recommendation adopted, No. CV H-15-644, 2017 WL 3575706
   (S.D. Tex. Aug. 17, 2017). The cases are factually inapposite. All three considered
   allegations of brief sexual touching over a fabric barrier. See Guillot, 2018 WL 3475294, at
   *1; Chestang, 820 F. Supp. 2d at 779–80; Mims, 2017 WL 3034032, at *1. That type of
   misconduct is not before us. None of the cases discuss the acts of sexual abuse alleged here:
   nonconsensual stripping, prolonged nudity, coerced self-touch, and masturbation. These
   cases do not leave a reasonable official with uncertainty whether the Constitution allowed
   him to use his authority to coerce a person to perform sexual acts for his gratification.




                                                17
Case: 21-40590     Document: 00516410447            Page: 18    Date Filed: 07/28/2022




                                     No. 21-40590


   we held that a sheriff acted under color of law when he questioned the suspect
   of a criminal investigation on the porch of her home then allegedly returned
   later in the evening and sexually assaulted her. 74 F.3d 578, 589 (5th Cir.
   1996). Although the alleged sexual assault occurred hours after the sheriff
   performed his official duty of questioning the plaintiff, we found a nexus
   between the assault and the sheriff’s abuse of his official authority. Id. We
   recognized that the sheriff’s “relationship with [the plaintiff] grew out of
   [his] investigation.” Id. at 586. In addition, he used the authority of his office
   to determine her address and that she would be home alone. Id. at 589. And,
   during the assault, he coerced the plaintiff into compliance by implying that
   he was not subject to the rule of law because of his official office, stating: “I
   can do what I want, I’m the sheriff.” Id. We also recognized that implicit
   coercion resulted from the plaintiff’s status as a suspect in the sheriff’s
   investigation, even though the sheriff did not explicitly verbalize a threat
   about the investigation in order to effectuate the assault. Id.
          A decade later, we held that an assistant city attorney (ACA) acted
   under color of law when he sexually assaulted two women in his private
   office. See United States v. Dillon, 532 F.3d 379, 386 (5th Cir. 2008). There,
   the ACA also “took advantage of his position to initially become acquainted
   with his victims.” Id. He similarly ensured that the women were alone and
   secluded by luring them to his office. Id. at 382. And we again recognized
   the ACA’s indirect references to his power lent “an air of official authority”
   to the assault, even though he “never explicitly mentioned his position as an
   ACA” during the assault. Id. at 386–87. For example, with respect to one
   plaintiff that sought help getting her son released on parole, we held that the
   ACA’s statement that he knew “a lot of police officers and he [could] have
   anybody arrested” was an implicit threat that reasonably “left her with the
   impression he could have her son re-arrested at any time.” Id. at 383.




                                          18
Case: 21-40590     Document: 00516410447           Page: 19     Date Filed: 07/28/2022




                                    No. 21-40590


          By contrast, we held that officers did not act under color of law where
   they did not use official power to facilitate their actions. See, e.g., Townsend
   v. Moya, 291 F.3d 859, 860 (5th Cir. 2002) (holding that prison guard did not
   act under color of law when he stabbed inmate during game of horseplay
   unrelated to guard’s official duties); Delcambre v. Delcambre, 635 F.2d 407,
   408 (5th Cir. Unit A Jan. 1981) (holding that on-duty chief of police did not
   act under color of law when he assaulted his sister-in-law at police station
   because assault arose from purely private family dispute).
          The facts of this case are more akin to Bennett and Dillon. As in those
   cases, Deputy Boyd’s alleged relationship with Tyson grew out of legitimate
   police activity—Wade Tyson’s request for a welfare check on his wife. See
   Bennett, 74 F.3d at 586; see also Dillon, 532 F.3d at 386. Deputy Boyd then
   allegedly used the authority of his office to determine Tyson’s address,
   whether she would be home alone, and whether she had security at her home.
   See Bennett, 74 F.3d at 589. Like the ACA in Dillon, he relied on the pretense
   of legitimate activity—here, a wellness check—to maneuver Tyson to a more
   secluded part of her home. See 532 F.3d at 382.
          And as in Bennett and Dillon, Deputy Boyd interwove sexual advances
   with his authority as a law enforcement officer, lending an “air of official
   authority” to the alleged sexual assault. Dillon, 532 F.3d at 386–87; see
   Bennett, 74 F.3d at 589. For example, Deputy Boyd coupled a story about his
   duty as an officer to ticket attendees of a swinger club for drug possession,
   with inappropriate details about the swinger club and related questioning
   about Tyson’s sex life with her husband. As another example, Deputy Boyd
   told Tyson that he and fellow officers had been watching her in a restaurant
   and talking about “what they would like to do to [her].” This statement
   reasonably left Tyson with the impression that she could not trust local law
   enforcement because it was unclear which officers were connected with




                                          19
Case: 21-40590          Document: 00516410447          Page: 20    Date Filed: 07/28/2022




                                        No. 21-40590


   Deputy Boyd. The record supports a nexus between the alleged misconduct
   and Deputy Boyd’s abuse of his official authority.
             Deputy Boyd argues that he did not act under color of law because he
   “was not on duty” and only Tyson’s “subjective belief” supports otherwise.
   But “[w]hether an officer is acting under color of state law does not depend
   on his on- or off-duty status at the time of the alleged violation.” Bustos v.
   Martini Club Inc., 599 F.3d 458, 464 (5th Cir. 2010). Critically, Tyson’s
   “subjective belief” that Deputy Boyd was acting under color of law was born
   directly from his conduct leading her to think as much. See Gomez v. Galman,
   18 F.4th 769, 776 (5th Cir. 2021) (holding that two off-duty officers in plain
   clothes who did not identify themselves acted under color of law during
   assault because their tone of voice reasonably led plaintiff to believe they were
   police officers). We also reject that Deputy Boyd did not act under color of
   law simply because he did not wear a uniform or weapon. Although a uniform
   and weapon can support that an officer acted under color of law, neither is
   required. Id. (holding that off-duty officers not in uniform acted under color
   of law); Bennett, 74 F.3d at 583 (same). Deputy Boyd verbally identified
   himself as a sheriff at the outset and wore a shirt identifying himself as a
   sheriff     during     the   incident.     See      Galman,    18   F.4th   at   776
   (“Defendants’ . . . identification of themselves as officers of the law [ ] adds
   to the ‘air of official authority’ that pervaded the assault.” (quoting United
   States v. Tarpley, 945 F.2d 806, 809 (5th Cir. 1991))).
             Finally, Deputy Boyd argues that he did not act under color of law
   because “the ‘real reason’ for [his] visit to her house was not related to law
   enforcement, but rather to engage in sexual activity.” But officials who act
   for purely personal reasons do not “necessarily fail to act ‘under color of
   law.’” Tarpley, 945 F.2d at 809 (quoting Brown v. Miller, 631 F.2d 408, 411
   (5th Cir. 1980)). It is only “[i]f an officer pursues personal objectives without
   using his official power as a means to achieve his private aim[] [that] he has




                                            20
Case: 21-40590     Document: 00516410447              Page: 21   Date Filed: 07/28/2022




                                       No. 21-40590


   not acted under color of state law.” Bustos, 599 F.3d at 465 (emphasis
   added).
          Deputy Boyd acted under color of law during the alleged sexual abuse.
                                            D
          In summary, we hold that Deputy Boyd’s alleged sexual abuse violated
   Tyson’s clearly established right to bodily integrity. Thus, Deputy Boyd is
   not entitled to qualified immunity. We need not reach the claims against the
   County and the Sheriff. We remand those issues to the district court to
   address in the first instance. See Peña v. City of Rio Grande City, 879 F.3d 613,
   621 (5th Cir. 2018).
                                   *        *         *
          We AFFIRM the order of the district court with respect to the
   dismissal of the plaintiff’s Fourth Amendment claim. We REVERSE the
   order of the district court with respect to the dismissal of the plaintiff’s
   Fourteenth Amendment claim. And we REMAND for further proceedings.




                                            21